*510The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a conditional discharge, with the condition that he participate in a sex offender treatment program. When nearly 16 years old, appellant engaged in sexual conduct with a 10-year-old girl. In light of the seriousness of the underlying incident ánd the very short duration of any supervision that an ACD might have provided, the court adopted the least restrictive dispositional alternative consistent with appellant’s needs and those of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Saxe, J.E, Friedman, Acosta, DeGrasse and Richter, JJ.